Citation Nr: 1731725	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-35 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969, from January 1991 to July 1991, and from December 2002 to December 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2006 by a Regional Office of the Department of Veterans Affairs (VA), which granted service connection for degenerative disease of the lumbar spine with an evaluation of 20 percent effective December 8, 1994.  The Veteran filed a notice of disagreement in December 2006 and a statement of the case was issued in October 2008.  The Veteran filed a VA Form 9 in August 2010.  

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is on record.  

In April 2012, the case was remanded for additional development, with the issue of entitlement to a TDIU also being remanded for initial development in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case was again remanded by the Board in June 2015 for further evidentiary development.  The case is again before the Board for appellate review.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the December 2016 Supplemental Statement of the Case (SSOC).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's degenerative disc disease of the lumbar spine has not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or demonstrated incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in February 2005, prior to the initial rating decision.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  All identified and available treatment records have been secured.

The Veteran was most recently provided with a VA examination to evaluate his degenerative disc disease of the lumbar spine in April 2016.  The Board finds that the VA examination reports are adequate for rating purposes because the examiner conduction clinical evaluations and described the Veteran's disability in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the April 2016 VA examination substantially complies with its June 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has argued that the April 2016 VA examination was inadequate because the examiner was not shown to have experience or training in commenting on orthopedic disorders.  However, both the Court of Appeals for the Veterans Claims (CAVC or the Court) and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the Appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of the VA examiner."  Id. at 569.  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

Moreover, the examination was conducted by a staff physician who detailed the Veteran's assertions, obtained an accurate history, and conducted all appropriate testing.  Subsequently, the physician rendered an opinion which was based upon consideration of the Veteran's prior medical history, and which contains a reasoned explanation.  Therefore, the Board finds that there is not "clear evidence" of irregularity the April 2016 VA examination.  And, in fact, the Board affirmatively finds that the VA examination and the accompanying medical opinion are adequate and provide sufficient medical evidence to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007); Barr, 21 Vet. App. At 311.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Ratings

The Veteran seeks entitlement to a rating higher than 20 percent for his degenerative disc disease of the lumbar spine.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. §5107B. 
The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and recommendations for treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Entitlement to an Initial Rating Higher than 20 Percent for Degenerative Disc Disease of the Lumbar Spine

The Veteran seeks a rating higher than 20 percent for his degenerative disc disease of the lumbar spine.  He asserts his disability is more severe than what is represented by a 20 percent rating.

Service connection for degenerative disc disease of the lumbar spine was granted in a February 2006 rating decision, at which a 20 percent rating was assigned, effective December 8, 2004.  The Veteran submitted a notice of disagreement in December 2006.

The Veteran's degenerative disc disease of the lumbar spine is rated as 20 percent disabled under 38 C.F.R. §4.71A, Diagnostic Code (DC) 5243, referring to intervertebral disc syndrome (IVDS).  

A low back disability is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016).
The General Rating Formula for Diseases and Injuries of the Spine provides a rating of 10 percent when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is a muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine. 

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine.  Id.

A rating of 50 percent is warranted for unfavorable ankyloses of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71A.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71A. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating for IVDS with incapacitating episodes having a total of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating for IVDS with incapacitating episodes having a total of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating for IVDS with incapacitating episodes having a total of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71A.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Disease and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71A.

Further, the provision of 38 C.F.R. § 4.40 states that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran was first afforded a VA examination March 2005.  The Veteran reported pain that occurs one time per week and lasts for 3 days.  Over the past year, the Veteran reported 11 incidents of incapacitating episodes for a total of 20 days.  The examiner diagnosed the Veteran with degenerative disc disease (DDD) of the lumbosacral spine.  The examiner noted that muscle spasms are absent, no tenderness, and no ankylosis of the spine were found.  Flexion was to 90 degrees, extension was to 30 degrees, right and left lateral flexion were to 30 degrees, right and left lateral rotation were to 30 degrees, and the range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted that there are no signs of IVDS with chronic and permanent root involvement. 

The Veteran was provided with a private examination in September 2011 where the Veteran reported low back and hip pain.  Flexion was to 50 degrees, extension was to 10 degrees, right lateral flexion was to 10 degrees, left lateral flexion was to 15 degrees, and right and left lateral rotation were to 10 degrees.

The Veteran was provided with another VA examination in October 2014.  The Veteran reported constant pain, starting in the morning.  He explained that sometimes he cannot sleep because of the pain.  The examiner diagnosed the Veteran with degenerative arthritis of the spine, IVDS, and scoliosis.  Flexion was to 70 degrees with no objective evidence of painful motion, extension was to 15 degrees with no objective evidence of painful motion, right lateral flexion was to 15 degrees with evidence of painful motion at 5 degrees, left lateral flexion was to 20 degrees with objective evidence of pain at 10 degrees, right lateral rotation was to 30 degrees with objective evidence of pain at 15 degrees, left lateral rotation was to 20 degrees with objective evidence of pain at 15 degrees.  The Veteran was able to perform repetitive-use testing with flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examination revealed localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  It was also noted that guarding and muscle spasms were present, but did not result in abnormal gait or spinal contour.  The muscle strength, reflex, and sensory examinations were all normal.  There were no signs of radiculopathy.  There was no ankylosis of the spine. There were no noted neurological abnormalities such as bowel or bladder problems. The examiner indicated that the Veteran did not have IVDS with incapacitating episodes.  The examiner noted that the Veteran's thoracolumbar spine condition does not impact his ability to work.

VA treatment records from November 2014 show findings of moderate levoscoliosis of the lower dorsal and lumbar spine.  There were also findings suggestive of rotatory scoliosis within the lumbar spine.  There was no evidence of fracture or subluxation.  The height of the visualized vertebral bodies was normal throughout.  There was moderate decrease of the height of L5/S1 intervertebral disc.  There was minimal multilevel anterior osteophytosis.  Mild left L3-L4 to L5-S1 facet joint degenerative changes were identified.  Moderate right L3-L4 and L4-L5 facet joint degenerative changes were also identified.  The visualized bowel gas pattern was within normal limits.  Limited evaluation of the spinous processes, transverse processes and pedicles demonstrated no gross focal abnormalities.   Limited evaluation of the sacrum and sacroiliac joints demonstrate no gross focal abnormalities.  There were phleboliths within the pelvis.

The Veteran was most recently afforded a VA examination in April 2016.  The Veteran reported daily lower back pain with increased stiffness in the morning when he wakes up.  He reported wearing back support.  The examiner diagnosed the Veteran with lumbosacral strain and degenerative arthritis of the spine.  Flexion was to 65 degrees, extension was to 20 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 20 degrees, with the examiner noting that the Veteran has decreased range of motion.  There was no evidence of pain with weight bearing.  The examination revealed localized tenderness or pain to palpation over L4-L5 and L5-S1.  The Veteran was able to perform repetitive-use testing with no additional loss of function or range of motion.   The examiner noted that the exam was not being conducted during a flare-up and she could not determine or accurately estimate the degree of limitation of motion due to pain, fatigue, weakness or in-coordination with flare-ups without resorting to mere speculation.  Measurements could not be determined without direct contact with the Veteran during the flares.  Localized tenderness was noted, but did not result in abnormal gait or spinal contour.  The muscle strength, reflex, and sensory examinations were all normal.  There were no signs of radiculopathy.  There was no ankylosis of the spine. There were no noted neurological abnormalities such as bowel or bladder problems. The examiner indicated that the Veteran did not have IVDS with incapacitating episodes.  The examiner noted that the Veteran's thoracolumbar spine condition impacts his ability to work because the Veteran would not be able to perform jobs that required heavy or moderate lifting.  He would not be able to perform jobs that required frequent bending at the waist.  The examiner added that the Veteran would be able to perform sedentary jobs that required light physical activity.

In applying the above law to the facts of this case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected lumbar spine disability.  Here, there is no medical evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or demonstrated incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, to warrant a higher disability rating.  38 C.F.R. § 4.71A, DC 5243.

Specifically, the March 2005, October 2014, and April 2016 VA examinations all indicated that the Veteran did not have IVDS.  Further, the VA and private treatment records do not document that the Veteran's forward flexion was at 30 degrees or less, or that there was any favorable ankylosis of the entire thoracolumbar spine.  Here, there is no medical evidence to warrant a disability rating in excess of 20 percent.  38 C.F.R. § 4.71A, DC 5243.

The current regulations also allow for separate neurological evaluations, however, the evidence in this case does not allow for additional separate evaluations. Muscle strength, reflex, and sensory examinations were all normal.  There were no signs or symptoms of radiculopathy and there were no noted neurological abnormalities such as bowel or bladder problems.  Furthermore, the Veteran has not asserted that he experiences any of these symptoms.

For these reasons, a higher rating is not warranted based on General Rating Formula for Disease and Injuries of the Spine and additional separate ratings are not warranted for any neurological symptomatology. 

The Veteran has asserted that his symptoms are more severe than what is represented by a 20 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the totality of the evidence indicates that the current 20 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.

In summary, the Board finds that the Veteran's currently assigned 20 percent rating is commensurate with the symptoms manifested.


ORDER

Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine is denied.

REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for entitlement to TDIU.

The Veteran contends that his service-connected disabilities have caused him to not be able to remain constantly employed since May 2005.  

The June 2015 Board remand requested the Veteran be provided with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as well as request the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  The June 2015 remand also requested that the Veteran be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  The Veteran was provided with proper VCAA notice regarding the issue of TDIU in March 2016, but the record does not reflect that the Veteran ever provided the VA Form 21-8940.  Additionally, the Veteran was not provided with the examination, as requested by the Board.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Additionally, it does not appear that all of the Veteran's VA treatment records have been included in the evidence of record.  The evidence of record indicates that the Veteran completed VA Vocational Rehabilitation counseling in December 2004.  To the extent VA Vocational Rehabilitation records exist, the RO should obtain them and associate them with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Obtain the Veteran's VA Vocational Rehabilitation records and associate them with the evidence of record.

3. After the above development has been accomplished, schedule the Veteran an appropriate VA examination to ascertain the impact of his service-connected disabilities on his employability.

The claims folder should be reviewed, including prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

The examiner should discuss the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.

A complete explanation for all opinions expressed must be provided in the examination report.

5.  Thereafter, review the record and re-adjudicate the claim for TDIU.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


